UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1911


KAMALJIT S. BADWAL,

                  Plaintiff - Appellant,

             v.

FERLINE BUIE, As Representative of Automotive, Petroleum,
Cylinder and Bottled Gas, Chemical Drivers, Helpers and
Allied Workers and Public Transportation Employees Local
Union No. 922; TEAMSTER UNION LOCAL NO. 922, representing
the Automotive, Petroleum, Cylinder and Bottled Gas,
Chemical Drivers, Helpers and Allied Workers and Public
Transportation Employees,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:08-cv-00328-GBL-JFA)


Submitted:    December 16, 2008             Decided:   December 19, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kamaljit S. Badwal, Appellant Pro Se. John Robert Mooney, Mark
James Murphy, MOONEY, GREEN, BAKER & SAINDON, P.C., Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kamaljit S. Badwal appeals the district court’s order

dismissing    his     claim     based       on    the   Appellees’      failure    to

arbitrate    his    employment       termination.        We    have   reviewed    the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                     Badwal v. Buie, No.

1:08-cv-00328-GBL-JFA (E.D. Va. Aug. 5, 2008).                   We dispense with

oral   argument     because        the    facts   and   legal    contentions      are

adequately    presented       in    the    materials    before    the    court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2